 

Exhibit 10.1

 

LOGO [g110098image001.jpg]    1700 South Patterson Boulevard    Dayton, Ohio
45479

PERSONAL AND CONFIDENTIAL

April 4, 2006

Mr. Peter Dorsman

3 Secretariat Lane

Saratoga, NY 12866

Dear Peter:

I am delighted to extend to you an offer of employment with NCR Corporation as
the Vice President & General Manager, Systemedia, with an anticipated Start Date
of April 17, 2006 (“Start Date”). As you know, this offer is contingent on the
approval of NCR’s Board of Directors. In this position, you will be based in
Dayton, report directly to me and be a member of the NCR leadership team. Other
details of the offer are as set forth below.

Annual Base Salary – Your annual base salary will be Three Hundred Thousand
Dollars ($300,000) per year, commencing as of your effective Start Date. You
will be paid on a bi-weekly pay schedule, one week in arrears.

Incentive Award – You will be eligible to participate in NCR Corporation’s
Management Incentive Plan for Executive Officers (“MIP”), which provides
year-end incentive awards based on the success of NCR Corporation in meeting
annual performance objectives. For 2006, which has a payout in March 2007, you
will be eligible for a target incentive award of 60% of your base salary, with a
maximum potential payout of 2x target, pro-rated for the number of months in
which you are employed with NCR Corporation in 2006. In addition, for 2006, you
will be eligible for a special “stretch” bonus equal to 25% of your base salary
based on the achievement of the performance goals set forth on Schedule A to
this letter. You will also be eligible for a 10% incentive opportunity based on
the achievement of specific diversity metrics in 2006, as determined by the
Compensation & Human Resources Committee of the NCR Board of Directors.

Your annual performance and compensation, including any future equity awards,
will be assessed and determined in Q1 of each year by the Compensation & Human
Resources Committee, and is subject to approval by the NCR Board of Directors.

Hiring Grant – You will receive an equity grant with a value of $500,000, which
will be delivered as follows: 50% in performance-based restricted shares and 50%
in NCR Corporation Stock Options:

Performanced-based restricted shares: Effective as of your Start Date, NCR
Corporation will grant you performance-based restricted shares with a value of
$250,000. The actual number of shared will be determined by taking the value of
the award, or $250,000, and dividing it by the average of the high and low
prices of NCR stock as of your effective Start Date. The performance-based
restricted shares will be subject to standard terms and conditions determined by
the NCR Corporation Compensation & Human Resource Committee. The
performance-based restricted shares are based on NCR Corporation’s



--------------------------------------------------------------------------------

Peter Dorsman

April 4, 2006

Page 2

 

performance over a 3-year term, as determined through the achievement of NCR
Corporation’s cumulative net operating profit. Based on actual company
performance, participants can earn between 0% and 150% of the targeted number of
shares at the end of the 3-year cumulative time period.

Stock Options: Effective as of your Start Date, NCR Corporation will grant you
nonqualified options to purchase shares of NCR Corporation common stock (the
“Options”), with a value of $250,000. The actual number of options will be
determined by taking the value of the award, or $250,000, and dividing it by the
Black-scholes value, or 39.9%, of the average of the high and low prices of NCR
stock as of your effective Start Date. The options will be subject to standard
terms and conditions determined by the NCR Corporation Compensation & Human
Resource Committee. The options will vest in 25% increments on each of the first
four anniversaries of the Start Date, subject to your continued employment with
the Company on each such anniversary date, and will have an expiration of
10-years.

Hiring Bonus: You will receive a Twenty-five Thousand Dollar ($25,000) gross
hiring bonus, paid to you within thirty days of your effective Start Date. All
applicable taxes will be withheld from this award. Your hiring bonus will not be
treated as compensation for purposes of determining employee benefits. In the
event of a voluntary separation within 12 months from the effective Start Date
of your employment, you will be required to reimburse NCR in full for the amount
previously disbursed as your hiring bonus.

Vacation: In recognition of your role and prior experience, you will be eligible
for four weeks of paid vacation.

NCR Benefits: On your first day of employment with NCR, you will automatically
receive core benefit coverage for yourself. NCR core benefit coverage includes:
healthy care coverage, dental care coverage, short-term and long-term disability
coverage, life insurance coverage, and accidental death and dismemberment
insurance coverage. You will have the opportunity to design your own
personalized benefit elections through the company’s flexible benefits program.
Upon receipt of your signed offer letter and employment documentation, NCR will
establish your payroll record which notifies the NCR Benefits Service Center to
send a Benefits New Hire Package to your home address. You will have thirty
(30) days from the date your benefits package is mailed to make your benefit
elections. You also have this same thirty (30) day period to enroll eligible
dependents, whose coverage will be made retroactive to your Start Date. Open
enrollment is conducted in the Fall of each calendar year. At that time, you
will have an opportunity to make benefits elections for the following year.

Additionally, you will be eligible to participate in the NCR Savings Plan
(401(k)) and the NCR Employee Stock Purchase Plan. Information about each
program will be provided in the Benefits New Hire Package.

Please note that based on your prior 18 years of service with AT&T/NCR
Corporation, upon re-entering the NCR Savings Plan, you will be fully vested for
all company contributions going forward. In addition, your prior employment with
the company will count towards vacation, short-term disability (STD), and
reduction-in-force (RIF) benefit calculations and service awards.



--------------------------------------------------------------------------------

Peter Dorsman

April 4, 2006

Page 3

 

 

Executive Medical Exam Program – You will be eligible to participate in the
Executive Medical Exam Program, which provides up to $5,000 on an annual basis
for progressive diagnostic analysis by NCR Corporation’s provider of choice.
Additional information and specifics will be provided following your Start Date.
This program is subject to amendment or termination by NCR.

Executive Financial Planning Program – You will be eligible to receive an annual
payment of $12,000, less all applicable taxes, toward your individual financial
planning needs. NCR Corporation does not require you to utilize a specific
financial institution or individual financial planner and is not liable for any
events or circumstances related to the satisfaction or financial consequence of
this plan. Prior to disbursement of the pre-tax amount of $12,000, you will be
required to sign a release statement provided by NCR Corporation confirming this
release of responsibility and accountability. This program is subject to
amendment or termination by NCR.

Change in Control – Subject to approval by the Compensation and Human Resource
Committee of the NCR Board of Directors, you are eligible to participate in the
NCR Corporation CIC Plan effective as of your Start Date. The plan is subject to
amendment or termination by NCR.

This offer of employment is contingent on your agreement to the Conditions of
Employment outlined in Attachment B, including the requirement of a negative
drug screen. By signing this letter, you agree to such Conditions.

This Agreement reflects the entire agreement regarding the terms and conditions
of your employment. Accordingly, it supersedes and completely replaces any prior
oral or written communication on this subject. This Agreement is not an
employment contract, and should not be construed or interpreted as containing
any guarantee of continued employment or employment for a specific term. The
employment relationship at NCR is by mutual consent (employment-at-will), and
the Company or you may discontinue your employment with or without cause at any
time and for any reason or no reason.

Peter, I am excited about the contributions, experience and knowledge you can
bring to NCR. We are positioned to be extremely successful and I look forward to
you joining my senior management team and contributing to that success.

 

Sincerely /s/ William Nuti

 

William R. Nuti,

President & Chief Executive Officer Agreed and accepted this 8th day of April,
2006.

/s/Peter Dorsman

Peter Dorsman



--------------------------------------------------------------------------------

Peter Dorsman

April 4, 2006

Page 4

 

 

Schedule A

Stretch Bonus Performance Goal

$21M in Systemedia two-sided Thermal printing license revenue for 2006 vs. the
2006 target level of $15M.



--------------------------------------------------------------------------------

Peter Dorsman

April 4, 2006

Page 5

 

 

ATTACHMENT B

CONDITIONS OF EMPLOYMENT

NCR requires employment candidates to successfully complete various employment
documentation and processes. This offer of employment is conditioned upon your
satisfying and agreeing to the criteria which follow: drug screening test,
education and employment verification, U.S. employment eligibility, NCR mutual
agreement to arbitrate all employment related claims, NCR consent to collection
of personal data, and non-competition and protection of trade secrets. You
assume any and all risks associated with terminating any prior or current
employment, or making any financial or personal commitments based upon NCR’s
conditional offer.

 

1. Drug Screening Test:

This offer of employment is conditioned upon your taking a urine drug screen
test and our receipt of negative results from that test. By accepting this offer
and these conditions, you are giving NCR permission to release the results to
NCR designated officials.

 

2. Education and Employment Verification:

This offer of employment is conditioned upon the completion of full reference
checks, verification of your education and employment history, and our
satisfaction with the results. Depending on job responsibilities, some positions
may require that other aspects of your background be verified, such as criminal
convictions and driving record.

 

3. Employment Eligibility:

NCR can only hire employees if they are legally entitled to work and remain in
the country of the job location. In the United States, NCR abides by the
Immigration and Control Act of 1986.

 

4. NCR Mutual Agreement to Arbitrate all Employment Related Claims:

As a condition of employment for any NCR position, you must read, understand and
agree to the NCR Mutual Agreement to Arbitrate All Employment Related Claims.
This document will be provided to you by provided to you by your Human Resource
Consultant.

 

5. NCR Consent to Collection of Personal Data:

As a condition of employment you must read, understand and agree to the NCR
Consent to Collection of Personal Data. The NCR Consent to Collection of
Personal Data apprises you of NCR personal data collection practices. This
document will be provided to you by your Human Resource Consultant.

 

6. Non-competition and Protection of Trade Secrets:

By accepting and signing NCR’s offer of employment, you certify to NCR that you
are not subject to a non-competition agreement with any company which would
preclude or restrict you from performing the NCR position being offered in this
letter. We also advise you of NCR’s strong policy of respecting the intellectual
property rights of other companies. You should not bring with you to your NCR
position any documents or materials designated as confidential, proprietary or
trade secret by another company, nor in any other way disclose trade secret
information which employed by NCR.